10/2/2019                                  DC CM/ECF
                    Case 4:18-cv-01020 Document  95 LIVE- US District
                                                      Filed           Court-Texasin
                                                             on 10/30/19          Southern
                                                                                    TXSD Page 1 of 2
Motions
 4:18-cv-01020 Microcapital Fund LP, et al v. Conn's Inc.. et al

 MAG,MOTREF,STAYED


                                                               U.S. District Court

                                                  SOUTHERN DISTRICT OF TEXAS

Notice of Electronic Filing

The following transaction was entered by Radcliffe, Willow on 10/2/2019 at 1:58 PM CDT and filed on 10/2/2019
Case Name:           Microcapital Fund LP, et al v. Conn's Inc.. et al
Case Number:         4:18-cv-01020
Filer:               Microcapital Fund LP
                     Microcapital Fund Ltd
                     Microcapital LLC
Document Number: 93

Docket Text:
Unopposed MOTION for Extension of Time Deadlines for Plaintiffs Amended Complaint and
Other Briefings Related to Defendants Motion to DismissMotions referred to Dena Hanovice
Palermo. by Microcapital Fund LP, Microcapital Fund Ltd, Microcapital LLC, filed. Motion Docket
Date 10/23/2019. (Attachments: # (1) Proposed Order Granting Plaintiffs Unopposed Motion to
Extend Deadlines for Plaintiffs Amended Complaint and Other Briefings Related to Defendants
Motion to Dismiss)(Radcliffe, Willow)


4:18-cv-01020 Notice has been electronically mailed to:

Hillary B Stakem hstakem@rgrdlaw.com, 9891662420@filings.docketbird.com, creis@rgrdlaw.com,
e_file_sd@rgrdlaw.com, smorris@rgrdlaw.com

Jason Anthony Richardson                jason.richardson@mhllp.com, kimberly.venzant@mhllp.com

Jennifer Barrett Poppe            jpoppe@velaw.com, agonzalez@velaw.com, kfischer@velaw.com

Lindsey Diane Pryor             lpryor@velaw.com

Mark Solomon            marks@rgrdlaw.com, MSonney@rgrdlaw.com

Megan Marie Coker              megancoker@velaw.com

Patton Johnson          pjohnson@rgrdlaw.com

Stephen Sullivan Gilstrap             sgilstrap@velaw.com

Steven W Pepich            stevep@rgrdlaw.com

Willow E. Radcliffe            willowr@rgrdlaw.com, 1905843420@filings.docketbird.com

4:18-cv-01020 Notice has not been electronically mailed to:

https://ecf.txsd.uscourts.gov/cgi-bin/Dispatch.pl?138074313863808                                           1/2
10/2/2019     Case 4:18-cv-01020 Document  DC CM/ECF
                                                  95 LIVE- US District
                                                        Filed          Court-Texasin
                                                              on 10/30/19          Southern
                                                                                     TXSD Page 2 of 2
The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1045387613 [Date=10/2/2019] [FileNumber=31721535-
0] [3012a53adae34bac13ffa6ebd92a32ea52d5a116686d6613b6d67e4363ef317f53
b496d56f27aebb0da63863d9ecbdbb04cab177ee08d7d19445fa66f6bdf1dc]]
Document d escription:Proposed Order Granting Plaintiffs Unopposed Motion to Extend Deadlines for Plaintiffs
Amended Complaint and Other Briefings Related to Defendants Motion to Dismiss
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1045387613 [Date=10/2/2019] [FileNumber=31721535-
1] [68d0d4a4a34c3f21c7e85099ab1e59819504bd32312183f55658f1fe8125801ff5
a60d2c02261c42b8058023086c44082294b8aafc6acf3ae4514e0e7a427c60]]




https://ecf.txsd.uscourts.gov/cgi-bin/Dispatch.pl?138074313863808                                          2/2
